EXHIBIT 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of the 20th day of May, 2008,by and between Pacific Coast National Bancorp (the "Company"), Pacific Coast National Bank (the "Bank") (the Company and the Bank are hereinafter referred to collectively as "Employer") and Michael Stephen Hahn, a resident of Orange County, California ("Executive") (the signatories to this Agreement will be referred to jointly as the "Parties"). WITNESSETH: WHEREAS, the Bank is a wholly-owned subsidiary of the Company; and WHEREAS, The Company has agreed to employ Executive, and Executive has agreed to be employed by the Company, subject to and on the terms and conditions set forth herein; and WHEREAS, The Bank has agreed to employ Executive, and Executive has agreed to be employed by the Bank, subject to and on the terms and conditions set forth herein; and WHEREAS, Employer and Executive have read and understand the terms and provisions set forth in this Agreement and have been afforded a reasonable opportunity to review this Agreement with their respective legal counsel. NOW, THEREFORE, in consideration of the mutual promises and covenants set forth in this Agreement, and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Executive and Employer agree as follows: 1.Term. Subject to extensions as noted herein, the term of this Agreement (the "Term") shall commence on May 16, 2008 ("Effective Date") and shall continue in effect through May 15, 2013, unless terminated pursuant to Section 4 (the "Initial Term"). At the end of the Initial Term, the Agreement shall automatically renew for successive one-year terms, unless Employer provides written notice to Executive within ninety (90) days prior to the expiration of the then current term. 2Duties and Authority. (a)During the Term, Executive shall serve as Employers' President and Chief Executive Officer. Executive shall perform in a professional manner the authorized and customary duties for the positions and such other reasonable duties and responsibilities as the respective Board of Directors of Employer (the "Boards") may assign to Executive from time to time, in writing, which duties shall include, but not be limited to the following: (i)Executive shall oversee the daily operation of Employer and all subsidiary activities related to and controlled by Employer; (ii)Executive shall carry out and implement all proper directions and instructions of the Boards that conform with reasonable and sound banking practices; (iii)Executive shall use his best efforts to operate the Bank so as to meet the growth and financial projections and budgets established and approved by the Boards, assuming such projections and budgets shall be reasonable and realistically attainable under the conditions which then exist both in the Bank and local and national financial markets; and (iv)Executive shall use his best efforts to avoid any action that might materially damage, harm or discredit the reputation of Employer, their shareholders, or the Boards. (b)Notwithstanding the provisions of Section (a), the duties and responsibilities of Executive may be changed and modified from time to time by the Boards at their discretion provided Executive is not demoted in any way or made to work under conditions that are materially different than originally anticipated. Upon changes and modifications to Executive's duties and responsibilities, Executive's employment with Employer shall continue to be governed by the terms of this Agreement. (c)During the Term, Executive shall devote Executive's best efforts and entire productive time, ability and attention to the business operations of Employer, and shall not, without the written consent of Employer, directly or indirectly, alone or as a partner, officer, director, stockholder, Executive, or consultant of any other person, entity, association, agency, organization, or institution, engage in any other business or profession which would necessitate Executive's giving any portion of his time and effort to such activity. Executive shall at all times faithfully, with diligence and to the best of Executive's ability, experience, and talent, perform all the duties that may be required of and from Executive pursuant to the express and implicit terms hereof to the reasonable satisfaction of Employer. (d)Executive shall become informed to the best of his ability of current developments in the banking industry applicable to Employer and shall attend such banking seminars and schools as he or Employer deems appropriate to keep apprised of laws, regulations, policies and procedures that affect Employer and their operations.
